  Case 21-05832        Doc 24    Filed 05/18/21 Entered 05/19/21 07:05:14               Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                        )              BK No.:     21-05832
MEGAN LEONARD                                 )
                                              )              Chapter: 13
                                              )
                                                             Honorable Carol A. Doyle
                                              )
                                              )
                 Debtor(s)                    )

AGREED ORDER GRANTING DEBTOR'S MOTION TO COMPEL TURNOVER UNDER 11
                           U.S.C. 542(a)

          This case is before the court on the motion of Debtor to Compel Turnover Under 11 U.S.C.
542(a).

   It is ORDERED that:

  1) Debtor's Motion is GRANTED.

 2) Pursuant to the agreement between Debtor and Nissan Motor Acceptance Corporation, Nissan
must release Debtor's 2015 Nissan, VIN KNMAT2MV5FP507165, back to her.

  3) Debtor will make arrangements to retrieve her vehicle from its current storage location.




                                                          Enter:



                                                                   Honorable Carol A. Doyle
Dated: May 18, 2021                                                United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
